 

EXHIBIT 10.1

 

STOCK EXCHANGE AGREEMENT

 

This STOCK Exchange Agreement (the “Agreement”), is made effective as of June
__, 2019 by and between Beechwood Properties, a Louisiana limited liability
company (“Seller”), and RedHawk Holdings Corp., a Nevada corporation (“Buyer”
or, the “Corporation”).

 

WHEREAS, Seller is the beneficial owner of 351,131,839 shares of the
Corporation, including 114,336,144 common shares which shares comprise
approximately 14.1% of the total outstanding common stock thereof;

 

WHEREAS, G. Darcy Klug, Acting Chief Executive Officer, Chief Financial Officer,
and Chairman of the Board, is the sole member and manager of Seller;

 

WHEREAS, the disinterested directors of the Corporation have approved the
actions and transactions described herein; and

 

WHEREAS, on the basis of the representations, warranties and covenants, and
subject to the conditions stated herein, Buyer desires to purchase the Stock (as
defined below) from Seller, and Seller desires to sell the Stock (as defined
below) to Buyer in an exchange transaction (the “Acquisition”) upon the terms
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, and for other valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

 

1.               ARTICLE I

 

Definitions

 

In addition to terms defined elsewhere in this Agreement, when capitalized in
the Agreement, the following terms shall have the definitions set forth below:

 

(a)“Act” means the Securities Act of 1933, as amended.

 

(b)“Closing” means the closing of the purchase and sale of the Stock pursuant to
the terms and conditions set forth in the Agreement, which shall take place at
the offices of the Corporation on the Closing Date.

 

(c)“Closing Date” means the date of execution of this Agreement.

 

(d)“Seller’s Knowledge” means the actual and constructive knowledge of Seller
that a particular event, circumstance, condition, liability, obligation or
agreement exists.

 



3 

 

 

(e)“Stock” means 113,700,000 shares of common stock of the Corporation owned by
the Seller

 

2.               ARTICLE II

 

Purchase of Stock

 

SECTION 2.1     Purchase of Stock. On the basis of the representations,
warranties and covenants, and subject to the terms and conditions herein stated,
on the Closing Date and at the Closing, Seller sells to Buyer, and Buyer
purchases from Seller, the Stock.

 

SECTION 2.2      Purchase Price. On the Closing Date and at the Closing, Buyer
will deliver to Seller 1,277 shares of Series A Preferred Stock of the
Corporation (the “Purchase Price”) and the Stock Purchase Warrant attached
hereto as Exhibit A.

 

SECTION 2.3     Surrender of Stock. On the Closing Date and at the Closing,
Seller shall deliver to Buyer, Seller’s certificate representing the Stock duly
endorsed for transfer to Buyer in the appropriate number of shares or with a
duly executed stock power attached providing for the appropriate transfer of
shares to Buyer.

 

3.               ARTICLE III

 

Representations, Warranties and Covenants of Seller

 

Seller, as an inducement to Buyer to enter into and perform this Agreement,
represents, warrants and covenants to Buyer that the statements set forth below
in this Article III are correct and complete.

 

SECTION 3.1     Authorization; Validity.

 

(a)       Seller is the owner of the Stock being delivered herein and Seller has
full right and authority to transfer the Stock to Buyer pursuant to this
Agreement free and clear of all pledges, liens, options, charges, encumbrances,
claims, assessments, conditions and restrictions of any kind whatsoever.

 

(b)       This Agreement is a legal, valid and binding agreement of Seller,
enforceable against Seller in accordance with its terms.

 

SECTION 3.2     Brokers; Finders. Seller has not employed and is not subject to
any claim of any broker, finder, consultant or intermediary in connection with
the transactions contemplated by this Agreement who might be entitled to a fee
or commission from Buyer upon the consummation of the transactions contemplated
hereby.

 

SECTION 3.3     Compliance with Securities Laws. Seller acknowledges that the
Stock has not been registered under the Act or under any state securities or
blue sky laws, and to Seller’s Knowledge, Seller is not under any obligation to
do so. Seller has such knowledge and experience in financial and business
matters, or has been advised by a representative with such knowledge and
experience in financial matters, that he is capable of evaluating the merits and
risks of the transaction contemplated by this Agreement.

 



4 

 

 

SECTION 3.4     Further Assurances. Seller agrees that from time to time,
whether at or after the Closing Date, he will execute and deliver such further
instruments of conveyance and transfer and take such other action as Buyer may
reasonably request to convey and transfer the Stock to Buyer more effectively.
Seller agrees that he will not take any action which will prevent his
performance of this Agreement in accordance with its terms.

 

SECTION 3.5      Disclosure. No representation, warranty, covenant or statement
made by Seller in this Agreement contains or will contain any untrue statement
of a material fact or omits or will omit to state a material fact required to be
stated therein or necessary to make the statements contained therein not
misleading.

 

4.               ARTICLE IV

 

Representations, Warranties and Covenants of Buyer

 

Buyer, as an inducement to Seller to enter into and perform this Agreement,
represents, warrants and covenants to Seller that the statements set forth below
in this Article IV are correct and complete.

 

SECTION 4.1      Authorization; Validity.

 

(a)       Buyer has full right and authority to transfer to Seller pursuant to
this Agreement free and clear of all pledges, liens, options, charges,
encumbrances, claims, assessments, conditions and restrictions of any kind
whatsoever.

 

(b)       Buyer has full power and authority to execute, deliver and perform
this Agreement and has taken all actions necessary to authorize such execution,
delivery and performance of this Agreement.

 

(c)       This Agreement is a legal, valid and binding agreement of Buyer,
enforceable against Buyer in accordance with its terms.

 

SECTION 4.2    Brokers; Finders. Buyer has not employed and is not subject to
any claim of any broker, finder, consultant or intermediary in connection with
the transactions contemplated by this Agreement who might be entitled to a fee
or commission from the Seller upon the consummation of the transactions
contemplated hereby.

 

SECTION 4.3      Further Assurances. Buyer agrees that from time to time,
whether at or after the Closing Date, he will execute and deliver such further
instruments of conveyance and transfer and take such other action as Buyer may
reasonably request to convey and transfer the Membership Interest to Seller more
effectively. Buyer agrees that he will not take any action which will prevent
his performance of this Agreement in accordance with its terms. Buyer covenants
to take all commercially reasonable steps to authorize sufficient common stock
to allow for full exercise of the Stock Purchase Warrant attached hereto as
Exhibit A.

 



5 

 

 

SECTION 4.4      Disclosure. No representation, warranty, covenant or statement
made by Buyer in this Agreement contains or will contain any untrue statement of
a material fact or omits or will omit to state a material fact required to be
stated therein or necessary to make the statements contained therein not
misleading.

 

5.               ARTICLE V

 

Survival of Representations,

Warranties and Covenants; Indemnifications

 

SECTION 5.1      Survival. The representations, warranties and covenants
including or provided for herein, or in the exhibits or other instruments or
agreements delivered or to be delivered pursuant hereto, shall survive the
Closing.

 

SECTION 5.2      Indemnification. After the Closing Date, each party shall
indemnify, defend and hold harmless the other against all claims, loss, damage,
expense or liability, including reasonable attorney’s fees arising out of the
breach of any of the terms, conditions, warranties, representations or covenants
made herein.

 

6.               ARTICLE VI

 

Specific Performance; Amendment

 

SECTION 8.1      Specific Performance. Each of the parties hereto shall be
entitled to specific performance of this Agreement upon compliance with all its
terms, covenants and conditions.

 

SECTION 8.2      Amendment and Modification. This Agreement may be amended,
modified or supplemented only by written agreement of Seller and Buyer at any
time prior to the Closing with respect to any of the terms contained herein.

 

7.               ARTICLE VII

 

Miscellaneous

 

SECTION 9.1      Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party.

 

SECTION 9.2      Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada without reference
to the choice of law principles thereof.

 

SECTION 9.3      Entire Agreement. This Agreement contains the entire agreement
between the parties and there are no agreements, understandings, representations
or warranties between the parties other than those set forth or referred to in
this Agreement.

 



6 

 

 

SECTION 9.4      Notices. Any notice, request, demand or consent required or
permitted to be given pursuant to any provision of this Agreement or any other
documents delivered in connection herewith shall be deemed to have been
sufficiently given or served for all purposes thereof when hand delivered,
including, but not limited to, any delivery by any next day delivery courier
service which delivery shall be deemed to be hand delivered for the purposes of
this Agreement, or, if mailed, three (3) days after being deposited in the
mails, postage prepaid, by registered or certified mail, return receipt
requested, addressed to the party for whom intended at the following addresses:

 

Corporation:RedHawk Holdings Corp.
120 Rue Beauregard, Suite 206   Lafayette, Louisiana 70508      With a copy to:

Beechwood Properties, L.L.C.

Post Office Box 53929 

Lafayette, Louisiana 70505

      

Alan A. Lanis, Jr. 

Polsinelli 

2049 Century Park East Suite 2900 

Los Angeles, CA 90067

  

SECTION 9.5      Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns.

 

SECTION 9.6      Execute Other Documents. The parties agree to execute such
other documents and take such actions as may be reasonably requested to carry
out the purposes and intent of this Agreement.

 

SECTION 9.7      Captions; Gender. Captions to sections herein are for purposes
of reference only and in no way shall limit, define or otherwise affect the
provisions hereof. Words importing the singular number include the plural and
vice versa, and words importing the masculine gender include the feminine and
neuter genders and vice versa, where the context so requires.

 

SECTION 9.8      Attorney Fees. The parties agree that all reasonable attorney
fees in connection with this transaction shall be incurred by the Corporation.

 

SECTION 9.9      Exhibits. The exhibits attached hereto shall be construed with
and as an integral part of this Agreement to the same effect as if the contents
thereof had been set forth verbatim herein.

 



7 

 

 

IN WITNESS WHEREOF, this Agreement has been signed on behalf of each of the
parties as of the day first above written.

 

BUYER: SELLER:     RedHawk Holdings Corp. Beechwood Properties, L.L.C.

 

8 

 

 

By

/s/ ROBERT H. RHYNE, JR





By:

/s/ G. DARCY KLUG



  Name & Title: Robert H. Rhyne, Jr., Director     G. Darcy Klug, Manager

 

9 

 

 

IRREVOCABLE STOCK POWER

 

FOR VALUE RECEIVED, the undersigned, Beechwood Properties, L.L.C., does hereby
sell, assign and transfer unto the individuals listed below 113,700,000 shares
of common stock of RedHawk Holdings Corp., a Nevada corporation (the
“Corporation”), standing in the name of the undersigned on the books of said
Corporation represented by Account #1070408 held by ClearTrust, LLC, as follows:

 

ShareholderShares    Beechwood Properties, L.L.C.113,700,000

 



 

The undersigned does further hereby irrevocably constitute and appoint the
Company’s duly appointed transfer agent, then acting, from time to time, as
attorney to transfer the said number of shares stated above on the books of the
Corporation with full power of substitution in the premises.

 

Dated: June 20, 2019

 

      Beechwood Properties, L.L.C.        

 

 





/s/ G. Darcy Klug



      G. Darcy Klug, Manager





 

10 